Title: From Benjamin Franklin to Richard Henry Lee, 8 February 1785
From: Franklin, Benjamin
To: Lee, Richard Henry


				
					Sir,
					Passy, Feb. 8. 1785.—
				
				I received by the Marquis de la Fayette the two Letters you did me the Honour of writing to me the 11th & 14th of December; the one enclosing a Letter from Congress to the King; the other a Resolve of Congress respecting the Convention for establishing Consuls. The Letter was immediately deliver’d, and well receiv’d. The Resolve came too late to suspend Signing

the Convention, it having been done in July last; and a Copy sent so long since that we now expected the Ratification. As that Copy seems to have miscarried, I now send another. I am not informed what Objection has arisen in Congress to the Plan sent me. Mr Jefferson thinks it may have been to the Part which restrain’d the Consuls from all Concern in Commerce. That Article was omitted, being thought unnecessary to be stipulated, since either Party would always have the Power of imposing such Restraints on its own Officers, whenever it should think fit.— I am however of Opinion that this or any other reasonable Article or Alteration may be obtain’d at the Desire of Congress, and establish’d by a Supplement.
				Permit me, Sir, to congratulate you on your being call’d to the high Honour of presiding in our National Councils,—and to wish you every Felicity; being with the most perfect Esteem and Respect, Sir, Your Excellency’s most obedient & most humble Servant
				
					B. Franklin
					His Excellency Richard Henry Lee, Presidt of Congress.
				
			